Citation Nr: 0003399	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

In March 1989, the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania (RO), denied service connection for PTSD and for 
a skin condition and genital pain claimed to be caused by 
Agent Orange exposure.  The veteran submitted a notice of 
disagreement in July 1989.  In July 1989, the RO notified the 
veteran that further action on his Agent Orange claim would 
be deferred.  In February 1991 the Board of Veterans' Appeals 
(Board) denied service connection for PTSD.

In a May 1994 rating decision, the RO denied service 
connection for genital pain or impotency and a skin condition 
based on exposure to herbicides in Vietnam.  The RO issue a 
supplemental statement of the case (SSOC) addressing the 
issue in June 1994.  The attached cover letter advised the 
veteran to submit a substantive appeal, VA Form 9, within 60 
days.  The veteran did not respond to that letter.  In April 
1999, the RO advised the veteran that, because he had not 
submitted a substantive appeal following the June 1994 SSOC, 
his appeal concerning his claim for service connection for 
residuals of exposure to Agent Orange was deemed to be 
abandoned.  

In September 1998, the veteran requested that his claim for 
service connection for "Agent Orange" be reopened.  The RO 
issued an SSOC in February 1999, that considered and denied a 
claim for service connection for a skin condition, genital 
pain, and impotency due to Agent Orange exposure.  No further 
communication indicating the veteran's disagreement with that 
decision has been received from him on that issue.  
Therefore, no issue relating to service connection for 
disorders due to exposure to herbicide is in appellate 
status.  

The veteran has not requested a hearing on any issue.


FINDINGS OF FACT

1.  In a February 1991 decision, the Board of Veterans' 
Appeals (Board) denied a claim for service connection for a 
chronic acquired psychiatric disorder, to include PTSD, on 
the basis that then-diagnosed schizophrenia was first shown 
years after service separation and was unrelated to service, 
and PTSD was not demonstrated.

2.  Evidence added to the record since February 1991 is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  

3.  The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSIONS OF LAW

1.  The February 1991 Board decision denying service 
connection for a chronic acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b), (c) (West 1991 & Supp. 1999).

2.  Evidence received subsequent to the February 1991 Board 
decision is new and material, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1100 (1999).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Because the present appeal for service connection for PTSD 
does not arise from an original claim, but rather comes from 
an attempt to reopen a previously denied claim, the Board 
must bear in mind the important distinctions between those 
two types of claims.  Except as provided in 38 U.S.C.A. 
§ 5108, when the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 3.160, 20.1100.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a February 1991 decision, the Board denied service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.  The relevant evidence of record at the time of 
that decision included the veteran's service medical records 
(SMRs) and other service documents, VA and private clinical 
reports, letters from the veteran's mother and from his 
employer, and claims and assertions made by the veteran 
himself.  His claimed stressor at that time was being shelled 
and rocketed by the enemy at Camp Carroll during 1967 and 
1968.  He claimed that he served as a substitute infantryman 
assigned to perimeter defense and he claimed that he was 
attacked while driving on two or three different convoys.  He 
reported that he returned fire with his M-16, which then 
jammed.  He claimed that a comrade was wounded while riding 
in the veteran's truck.  The evidence of record at the time 
of the February 1991 Board decision indicated that 
schizophrenia was first shown years after service and was 
unrelated to service and that the evidence failed to show a 
diagnosis of PTSD.  

The additional evidence submitted since the February 1991 
Board decision consists of the veteran's application to 
reopen the claim, more recent VA and private clinical 
reports, additional letters from the veteran's mother and 
employer, and additional information supplied by the veteran.  
In reviewing this evidence, the Board finds that some of it 
is new and material.  Most noteworthy is an October 1998 VA 
PTSD examination report that offers a diagnosis of chronic 
PTSD due to experiences in Vietnam.  That evidence was not of 
record at the time of the previous denial, it bears directly 
and substantially upon the specific matter under 
consideration, and it is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material; the claim for 
service connection for PTSD is reopened.

II.  Well Groundedness

In Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. 
West, 12 Vet. App. 203 (1999), the Court held that if new and 
material evidence to reopen the claim is received, the next 
step in the adjudication process is determining whether a 
well-grounded claim has been presented.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the Board 
notes that the elements for establishing well groundedness 
are satisfied in this case.  There is a medical diagnosis of 
PTSD.  The veteran's PTSD has been linked by medical evidence 
to active service, and, although PTSD generally does not 
require a showing of the disorder during active service, in 
this case, the medical evidence also indicates that a 
psychiatric disorder may have been manifested even before 
leaving active service.  Therefore, the Board finds that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  

This claim will be addressed further in the REMAND portion of 
the decision.


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.  

The claim for service connection for PTSD is well grounded.  


REMAND

Because the claim for service connection for PTSD is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).  

Recently, a diagnosis of PTSD due to active service was given 
by a VA examiner.  The claims file reflects that the veteran 
has reported stressors related to incidents that he regarded 
as combat against an armed enemy force.  However, the record 
does not conclusively establish that the veteran served in 
combat, i.e., it does not show that he has was awarded any 
medal establishing his participation in combat and his 
service documents reflect only that he was a heavy truck 
driver.  Therefore, although his personal reports suffice for 
purposes of well grounding the claim, credible supporting 
evidence that the claimed in-service stressor(s) occurred is 
still necessary for grant of service-connection.

In July 1989, the veteran reported that his entire truck unit 
was "pulled" for defending the fire base perimeter at Camp 
Carroll and "the rockpile."  In July 1990, the veteran 
reported that he had to fire his M-16 from his truck window 
during an ambush.  He submitted a photo showing bullet holes 
in the right side door and fuel tank of a Marine Corps truck.  
In June 1992, the veteran reported that the brakes on his 
truck were sabotaged causing his truck to runaway on a hill.  
He reported seeing corpses along a road at other times.  He 
reported that his M-16 jammed and/or fired only single shots 
when he needed it.  The veteran stated that his base received 
over 100 incoming rounds in one attack.  He reported dreams 
of these events.  In June 1993, the veteran reported that he 
recalled many rocket and mortar attacks.  He reported that he 
drove a truck into a river during one convoy mission.  The 
veteran stated that he was affected by memories of the 
severely wounded soldiers that he met while hospitalized for 
malaria.  He reported current nightmares, flashbacks, and 
increased startle response.  

In November 1998, the RO requested that the veteran supply 
more specific information concerning his claimed stressor.  

In December 1998, the veteran reported that three members of 
his unit received the Purple Heart and that he ran off the 
road into river during a convoy.  In June 1999, the veteran 
reported that he served with A Battery, 1st Battalion, 12th 
[Brigade], 3rd Marine Division.  He reported that he served 
at Camp Carroll in Vietnam during 1967 and 1968.  He 
described frequent rocket and mortar attacks at that location 
during his tour.  The veteran stated that he frequently saw 
corpses and that mortar fragments hit his truck, although he 
did not supply a specific date for such an event.  

Because the veteran's PTSD claim is well grounded, the RO 
must send a stressor inquiry to the Marine Corps.  

A VA psychologist in October 1999 provided a definite 
diagnosis of PTSD, while noting that symptoms of 
schizophrenia were also present.  That examiner also stated 
that the veteran's symptoms of psychiatric illness began 
during service.  Other examiners have indicated that a 
diagnosis of paranoid schizophrenia is most appropriate, 
while stating that he did exhibit some symptoms of PTSD.  In 
view of the apparent conflict among examiners as to proper 
psychiatric diagnosis and as to the date of onset of the 
disorder, an additional examination is needed to resolve this 
conflict.  


This case is therefore remanded to the RO for the following 
actions:

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-
date records of any examination or treatment, 
VA or non-VA, that the veteran has received for 
a psychiatric disorder.  All such records that 
are received should be associated with the 
claims file.  

2.  The RO should again request that the 
veteran submit a detailed description of his 
claimed stressors, including exact dates and 
locations of claimed events and the names of 
other individuals that were involved.  The RO 
should then request that the appropriate Marine 
Corps office attempt to verify the veteran's 
claimed stressors.  Unit reports and morning 
reports for appropriate periods for the 
veteran's unit during his tour of duty in 
Vietnam should be requested.

3.  The RO should then schedule the veteran for 
an examination by a board of two psychiatrists.  
The claims file must be made available to and 
be reviewed by the examiners in conjunction 
with their examination.  All special tests that 
are indicated by the record, including 
psychological testing, should be completed.  
The examiners' report should describe in detail 
all current psychiatric symptomatology, 
clinical findings, and diagnoses.  The 
examiners should be requested to provide an 
opinion as to whether a current diagnosis of 
PTSD is substantiated by their own findings and 
based on in-service stressors that have been 
verified.  To the extent possible, the 
examiners should reconcile their opinion with 
any contrary opinions that are contained in the 
record.  The examiners' opinions should be 
supported by reference to pertinent evidence in 
the claims file.  

4.  Upon completion of the requested 
development of the record, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision remains 
adverse to the veteran, the RO should issue an 
SSOC, a copy of which should be provided to the 
veteran and his representative and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals


 



